        Case 9:21-cv-00045-DLC Document 1 Filed 04/09/21 Page 1 of 20



Eric R. Henkel
Rufus I. Peace
CHRISTIAN, SAMSON & BASKETT, PLLC
310 W. Spruce Street
Missoula, Montana 59802
Tel: (406) 721-7772
Email: eric@csblawoffice.com
        rpeace@csblawoffice.com

Dylan M. McFarland
KNIGHT NICASTRO MACKAY, LLC
283 West Front Street, Suite 203
Missoula, Montana 59802
Tel: (406) 206-5747-7102
Email: mcfarland@knightnicastro.com

Attorneys for Plaintiffs

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION

 ROMY BENTLE, individually and as Cause No. _______________________
 parent and guardian of A.R.B., a minor
 child, and ERIC BENTLE, individually
 and as parent and guardian of A.R.B., a COMPLAINT AND DEMAND FOR
 minor child,                                   JURY TRIAL

                     Plaintiffs,
 vs.

 DETROIT BEHAVIORAL
 INSTITUTE, LLC, a Massachusetts
 limited liability company; and
 ACADIA HEALTHCARE
 COMPANY, INC., a Delaware
 corporation,

                     Defendants.


                                      1
           Case 9:21-cv-00045-DLC Document 1 Filed 04/09/21 Page 2 of 20




      COME NOW, Plaintiffs Romy Bentle and Eric Bentle, individually and as

parents and guardians of A.R.B., by and through their counsel of record, and for their

Complaint and Demand for Jury Trial against Defendant Detroit Behavioral

Institute, LLC and Defendant Acadia Healthcare Company, Inc. (collectively

“Defendants”), allege and state as follows:

                                      PARTIES

      1.       Plaintiff Romy Bentle (“Romy”) and Plaintiff Eric Bentle (“Eric”) are

the legal guardians of A.R.B. (“ARB”). ARB is a severely disabled minor child.

Romy is ARB’s mother and Eric is ARB’s father. Romy and Eric bring this action

to assert claims on behalf of their daughter, ARB. Romy and Eric also bring this

action to assert claims in their individual capacities. Romy, Eric and ARB are

collectively referred to herein as “Plaintiffs.”

      2.       Plaintiffs are residents of Missoula County, Montana and, at all times

pertinent hereto, were domiciled in Missoula County, Montana.

      3.       Upon information and belief, Defendant Detroit Behavioral Institute,

LLC (“DBI”) is a limited liability company duly formed and existing under the laws

of the state of Massachusetts with a principal office located in the state of Tennessee.

      4.       Upon information and belief, Defendant Acadia Healthcare Company,

Inc. (“Acadia”) is a corporation duly formed and existing under the laws of the state

of Delaware with a principal office located in the state of Tennessee.

                                           2
           Case 9:21-cv-00045-DLC Document 1 Filed 04/09/21 Page 3 of 20



      5.       Upon information and belief, Acadia owns and operates hundreds of

inpatient facilities, residential treatment centers, group homes, substance abuse

facilities and facilities providing outpatient behavioral care services throughout the

United States. Upon information and belief, Acadia owns and operates more than

200 facilities in approximately 40 different states.

      6.       Upon information and belief, Acadia conducts all, or substantially all,

of its business through subsidiary entities. All of Acadia’s subsidiary entities are

wholly controlled by Acadia through its direct or indirect ownership of a majority

interest in each subsidiary and through exclusive rights granted to Acadia as the

controlling member of each subsidiary. In fact, Acadia wholly owns the vast

majority of its subsidiaries, and substantially all of Acadia’s debts and obligations

are guaranteed by each subsidiary and secured by liens on substantially all of the

assets of each subsidiary. At all times pertinent hereto, Acadia owned and controlled

a subsidiary corporation in the state of Montana.

      7.       Upon information and belief, DBI’s sole member is Acadia. At all

times pertinent hereto, Acadia wholly owned DBI and exercised exclusive control

of DBI’s operations.

      8.       Upon information and belief, at all times pertinent hereto, Acadia—

through its subsidiary entity, DBI—owned, operated, and controlled an inpatient

psychiatric and/or residential treatment facility in Detroit, Michigan known as


                                           3
           Case 9:21-cv-00045-DLC Document 1 Filed 04/09/21 Page 4 of 20



Detroit Behavioral Institute & Capstone Academy (hereinafter referred to as the

“Facility”).

      9.       Upon information and belief, Acadia generates, derives, and/or receives

most of its revenue from state governments under their respective Medicaid

programs.

                           JURISDICTION AND VENUE

      10.      Plaintiffs reallege and incorporate each of the other allegations of this

Complaint as if fully set forth herein.

      11.      This is an action between citizens of different states and the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs.

Because the parties are of completely diverse citizenship, and because the matter in

controversy exceeds the sum of $75,000, this Court has original jurisdiction of this

action under 28 U.S.C. § 1332.

      12.      This action arises out of or results from (1) Acadia’s and/or DBI’s

transaction of business in the state of Montana, (2) Acadia’s and/or DBI’s

commission of an act, or acts, resulting in accrual within Montana of a tort action,

and/or (3) a contract entered into by Acadia and/or DBI for services to be rendered

or for materials to be furnished in Montana.

      13.      Defendants have certain minimum contacts with the state of Montana

such that maintenance of this suit does not offend traditional notions of fair play and


                                            4
        Case 9:21-cv-00045-DLC Document 1 Filed 04/09/21 Page 5 of 20



substantial justice. This Court’s exercise of personal jurisdiction over Defendants

comports with due process because (1) Defendants engaged in activities whereby

they purposely availed themselves of the privilege of conducting activities in the

state of Montana, thereby invoking the benefits and protections of Montana’s laws;

(2) Plaintiffs’ claims in this suit arise out of or result from Defendants’ Montana-

related activities; and (3) this Court’s exercise of jurisdiction over Defendants is

reasonable.

      14.     Jurisdiction is proper in this Court.

      15.     Venue is proper in this Court.

                      FACTS COMMON TO ALL COUNTS

      16.     Plaintiffs reallege and incorporate each of the other allegations of this

Complaint as if fully set forth herein.

      17.     Upon information and belief, on or about May 12, 2017 DBI purposely

applied with the state of Montana to become an enrolled Montana Medicaid

provider. Enrolled Montana Medicaid providers are able to receive compensation

and reimbursement from the state of Montana for services rendered to Montana

residents who are eligible to receive medical assistance and benefits under the laws

and rules governing Montana’s Medicaid program.




                                            5
        Case 9:21-cv-00045-DLC Document 1 Filed 04/09/21 Page 6 of 20



      18.   Upon information and belief, the state of Montana approved DBI’s

application to become an enrolled Montana Medicaid provider. Consequently, DBI

became an enrolled Montana Medicaid provider on or about May 16, 2017.

      19.   Upon information and belief, as an enrolled Montana Medicaid

provider, DBI entered into a contract with the state of Montana whereby DBI agreed

to, among other things, comply with all applicable laws, rules and written policies

pertaining to the Montana Medicaid program, including but not limited to, the

applicable laws set forth in the Montana Code Annotated, the applicable rules set

forth in the Administrative Rules of Montana, and the written policies adopted by

the Montana Department of Public Health and Human Services.

      20.   Upon information and belief, at all times pertinent hereto, DBI was

publicly advertised and promoted to Montana residents as an enrolled Montana

Medicaid provider.

      21.   When DBI applied for status as an enrolled Montana Medicaid

provider, it purposely availed itself of the privilege of conducting activities in

Montana and invoked the protection of Montana law by, among other things, placing

itself within the statutory and regulatory safeguards established for providers to

settle grievances or complaints regarding unpaid Montana Medicaid fees.

      22.   Upon information and belief on or about May 12, 2017, DBI and

Acadia received and derived revenue from the state of Montana for services rendered


                                        6
        Case 9:21-cv-00045-DLC Document 1 Filed 04/09/21 Page 7 of 20



to Montana residents who were eligible to receive medical assistance and benefits

under the Montana Medicaid program.

      23.   At all times pertinent hereto, ARB was a severely disabled minor and

Montana resident eligible to receive medical assistance and benefits under the

Montana Medicaid program.

      24.   ARB was referred to the Facility by agents of the state of Montana. On

or about October 10, 2019, ARB was voluntarily admitted into the Facility, where

she remained under the supervision and residential care of DBI for approximately

three months. Upon information and belief, but for DBI’s purposeful efforts to

derive revenue from the state of Montana as an enrolled Montana Medicaid provider,

ARB would not have been admitted into the Facility.

      25.   During the course of her stay at the Facility, ARB was subjected to

extreme physical and emotional abuse by agents of DBI.

      26.   On or about January 9, 2020, Romy and Eric travelled to the Facility in

order to visit ARB.

      27.   On or about January 10 or 11, 2020, an agent of DBI physically

attacked, abused, and injured ARB. Specifically, an agent of DBI improperly

restrained ARB, violently slammed and pinned her head against a wall, and then

physically dragged ARB down a hallway, all the while keeping ARB physically

restrained and her face pinned forcefully to the wall. The DBI agent’s extreme abuse


                                         7
        Case 9:21-cv-00045-DLC Document 1 Filed 04/09/21 Page 8 of 20



of ARB was done without provocation and without any legitimate purpose. ARB

suffered severe physical and emotional harm as a result of the egregious abuse,

including, but not limited to, multiple physical injuries to her head and face.

      28.    Shortly after the incident of extreme abuse that occurred on or about

January 10 or 11, 2020, Romy and Eric had a scheduled visit with ARB at the

Facility and, during that visit, they observed that ARB had suffered physical injuries.

They further observed that ARB was upset and terrified over retaliation if she

reported the abuse. Romy and Eric promptly informed representatives of DBI that

they (Romy and Eric) would be immediately removing ARB from Defendants’ care

and bringing her back to Montana. Representatives of DBI refused to let ARB leave,

thereby involuntarily confining ARB within the Facility.

      29.    When Romy and Eric persisted with their pleas and demands to remove

ARB, representatives of DBI persisted in their refusal to let ARB leave the Facility.

In fact, representatives of DBI baselessly threatened to have Romy, Eric, and ARB

criminally prosecuted if ARB left the Facility. Moreover, Romy and Eric were

physically prevented from removing ARB from the Facility because ARB was

confined behind locked doors and DBI refused to unlock the doors.

      30.    Terrified for the safety of their daughter, knowing that she had been

abused in the Facility, and knowing that she was still in physical danger, Romy and

Eric contacted local law enforcement in Detroit and representatives of the Montana


                                          8
        Case 9:21-cv-00045-DLC Document 1 Filed 04/09/21 Page 9 of 20



Department of Public Health & Human Services for assistance in getting ARB out

of the Facility. ARB was eventually released and allowed to return home to Montana

with her parents.

      31.    As a consequence of Defendants’ conduct, ARB suffered and continues

to suffer severe pain and suffering, loss of established course of life, emotional

distress and mental anguish, including, but not limited to, intimidation, fright, grief,

worry, shock, anxiety, and loss of social pleasures and enjoyments.

      32.    As a consequence of Defendants’ conduct, ARB suffered and continues

to suffer injuries and damages requiring medical and/or mental health treatment,

including, but not limited to, hospital treatment, psychological treatment, psychiatric

treatment, counseling, and/or residential care. In addition, as a consequence of

Defendants’ conduct, ARB will suffer future costs and expenses relating to ongoing

and future medical and/or mental health treatment and care. In addition, as a

consequence of Defendants’ conduct, ARB suffered and continues to suffer an

aggravation of pre-existing conditions requiring increased and/or additional medical

and mental health treatment, including, but not limited to, hospital treatment,

psychological treatment, psychiatric treatment, counseling, and/or residential care.

      33.    As a consequence of Defendants’ conduct, Romy and Eric suffered and

continue to suffer severe emotional distress and mental anguish, including, but not




                                           9
          Case 9:21-cv-00045-DLC Document 1 Filed 04/09/21 Page 10 of 20



limited to, intimidation, fright, grief, worry, shock, anxiety, and loss of social

pleasures and enjoyments.

         34.   As a consequence of Defendants’ conduct, Plaintiffs suffered damages,

both general and special, in an amount to be proven at the time of trial. Upon

information and belief, the total damages suffered by Plaintiffs as a result of

Defendants’ conduct greatly exceeds the sum of $75,000, exclusive of interest and

costs.

                             COUNT I: NEGLIGENCE
                             (ARB against Defendants)

         35.   Plaintiffs reallege and incorporate each of the other allegations of this

Complaint as if fully set forth herein.

         36.   At all times pertinent hereto, Defendants owed ARB the following

duties, among others: (1) a duty to exercise ordinary and reasonable care for the

safety of ARB and to avoid causing harm or injury to ARB; (2) a duty to refrain from

physically and emotionally abusing ARB; (3) a duty to take reasonable precautions

to prevent harm and injury to ARB; (4) a duty to adopt, implement, and promote

policies, procedures, protocols and/or methods in order to protect and/or ensure the

safety and well-being of the Facility’s residents; (5) a duty to properly and/or

effectively train, instruct, re-train and/or re-instruct Defendants’ staff and personnel

to follow and comply with said policies, procedures, protocols and/or methods; and

(6) a duty to properly and/or effectively supervise, manage, monitor, and/or oversee

                                           10
            Case 9:21-cv-00045-DLC Document 1 Filed 04/09/21 Page 11 of 20



staff and personnel in order to protect and/or ensure the safety of the Facility’s

residents.

       37.      Defendants breached their duties to ARB by, among other things, (1)

failing to exercise ordinary and reasonable care for the safety of ARB and to avoid

causing harm or injury to ARB; (2) subjecting ARB to severe physical and emotional

abuse; (3) failing to take reasonable precautions to prevent harm and injury to ARB;

(4) failing to adopt, implement, and promote policies, procedures, protocols and/or

methods in order to protect and/or ensure the safety and well-being of the Facility’s

residents; (5) failing to properly and/or effectively train, instruct, re-train and/or re-

instruct Defendants’ staff and personnel to follow and comply with said policies,

procedures, protocols and/or methods; and (6) failing to properly and/or effectively

supervise, manage, monitor, and/or oversee staff and personnel in order to protect

and/or ensure the safety of the Facility’s residents.

       38.      Defendants’ negligent acts and omissions caused ARB to suffer

physical pain, emotional distress, and mental anguish.

       39.      As a consequence of Defendants’ conduct, ARB suffered and continues

to suffer damages, both general and special, in an amount to be proven at the time

of trial.

////

////


                                           11
        Case 9:21-cv-00045-DLC Document 1 Filed 04/09/21 Page 12 of 20



   COUNT II: INTENTIONAL AND/OR NEGLIGENT INFLICTION OF
                     EMOTIONAL DISTRESS
                   (Plaintiffs against Defendants)

      40.    Plaintiffs reallege and incorporate each of the other allegations of this

Complaint as if fully set forth herein.

      41.    ARB suffered serious and severe emotional distress and mental anguish

as a consequence of Defendants’ negligent and/or intentional conduct.

      42.    Romy and Eric suffered serious and severe emotional distress and

mental anguish as a consequence of Defendants’ negligent and/or intentional

conduct.

      43.    In addition, Romy and Eric, as the parents of ARB, suffered serious and

severe emotional distress, mental anguish, shock, and mental disturbance when they

were present at the Facility during a time period in which ARB was being physically

abused, falsely imprisonment, and tortiously injured by Defendants.

      44.    The serious and severe emotional distress, mental anguish, shock, and

mental disturbance suffered by Plaintiffs were the reasonably foreseeable

consequences of Defendants’ negligent and/or intentional acts or omissions.

      45.    As a consequence of Defendants’ conduct, Plaintiffs suffered and

continue to suffer serious and severe emotional distress and mental anguish,

including, but not limited to, intimidation, fright, grief, worry, shock, anxiety, and

loss of social pleasures and enjoyments.


                                           12
        Case 9:21-cv-00045-DLC Document 1 Filed 04/09/21 Page 13 of 20



       46.    As a consequence of Defendants’ conduct, Plaintiffs suffered and

continue to suffer damages, both general and special, in an amount to be proven at

the time of trial.

      COUNT III: NEGLIGENT HIRING, TRAINING, SUPERVISION,
               INVESTIGATION AND/OR RETENTION
                      (ARB against Defendants)

       47.    Plaintiffs reallege and incorporate each of the other allegations of this

Complaint as if fully set forth herein.

       48.    Defendants owed ARB a non-discretionary and non-delegable duty to

implement and train its employees to follow appropriate policies, procedures,

protocols and/or methods in order to protect and/or ensure the safety and well-being

of the Facility’s residents at all times.

       49.    Defendants owed ARB a non-discretionary and non-delegable duty to

supervise its employees to ensure a residential environment that is free from physical

and emotional abuse.

       50.    Defendants owed ARB a non-discretionary and non-delegable duty to

investigate claims and reports of abuse and/or mistreatment of the Facility’s

residents.

       51.    Defendants owed ARB a non-discretionary and non-delegable duty to

take prompt and immediate steps and/or corrective action in response to reports

and/or complaints of abuse and/or mistreatment of the Facility’s residents.


                                            13
            Case 9:21-cv-00045-DLC Document 1 Filed 04/09/21 Page 14 of 20



       52.      Defendants owed ARB a non-discretionary and non-delegable duty to

take prompt and/or effective steps or measures to discipline, up to and including

termination, employees who are found to have abused and/or mistreated the

Facility’s residents.

       53.      Defendants breached their duties to ARB by (a) failing to implement

and train its employees to follow appropriate policies, procedures, protocols and/or

methods in order to protect and/or ensure the safety and well-being of the Facility’s

residents at all times; (b) failing to supervise its employees to ensure a residential

environment that is free from physical and emotional abuse; (c) failing to investigate

claims and reports of abuse and/or mistreatment of the Facility’s residents; (d) failing

to take prompt and immediate steps and/or corrective action in response to reports

and/or complaints of abuse and/or mistreatment of the Facility’s residents; and (e)

failing to take prompt and/or effective steps or measures to discipline, up to and

including termination, employees who are found to have abused and/or mistreated

the Facility’s residents.

       54.      As a consequence of Defendants’ conduct, ARB suffered and continues

to suffer damages, both general and special, in an amount to be proven at the time

of trial.

////

////


                                          14
            Case 9:21-cv-00045-DLC Document 1 Filed 04/09/21 Page 15 of 20



                       COUNT IV: FALSE IMPRISONMENT
                           (ARB against Defendants)

       55.      Plaintiffs reallege and incorporate each of the other allegations of this

Complaint as if fully set forth herein.

       56.      Defendants knowingly and/or intentionally engaged in affirmative

conduct designed to confine and/or imprison ARB within a limited area.

       57.      Defendants’ conduct caused ARB to be confined and/or imprisoned

within a limited area.

       58.      ARB was aware that she was confined and/or imprisoned within a

limited area.

       59.      ARB did not consent to the confinement and/or imprisonment.

       60.      At all times pertinent hereto, Defendants owed ARB a duty to release

her from the confinement and/or imprisonment.

       61.      Defendants breached their duty to ARB by failing to release her from

the confinement and/or imprisonment.

       62.      ARB suffered injuries and damages as a result of being wrongfully,

involuntarily, and falsely confined and/or imprisoned by Defendants.

       63.      As a consequence of Defendants’ conduct, ARB suffered and continues

to suffer damages, both general and special, in an amount to be proven at the time

of trial.

////

                                            15
        Case 9:21-cv-00045-DLC Document 1 Filed 04/09/21 Page 16 of 20



                     COUNT V: RESPONDEAT SUPERIOR
                        (Plaintiffs against Defendants)

      64.    Plaintiffs reallege and incorporate each of the other allegations of this

Complaint as if fully set forth herein.

      65.    Defendants’ employees, servants, and/or agents engaged in wrongful

and tortious conduct that caused Plaintiffs to suffer injuries and damages.

      66.    At all times pertinent hereto, Defendants’ employees, servants, and/or

agents were acting within the normal course and scope of their employment and

within the normal course and scope of their job duties owed to Defendants.

      67.    As an employer, master, and/or principal, Defendants are responsible

for all of the wrongful and tortious acts and omissions alleged in this Complaint,

including, but not limited to, the wrongful and tortious acts and omissions of their

employees, servants, and/or agents.

                      COUNT VI: NEGLIGENCE PER SE
                         (ARB against Defendants)

      68.    Plaintiffs reallege and incorporate each of the other allegations of this

Complaint as if fully set forth herein.

      69.    Defendants violated 42 C.F.R. § 483.10 (Resident Rights), 42 C.F.R. §

483.12 (Freedom from Abuse, Neglect, and Exploitation), and 42 C.F.R. § 485.910

(Condition of Participation: Client Rights) (the “CFR’s”) by, among other things,

(1) failing to avoid causing harm or injury to ARB; (2) subjecting ARB to severe


                                          16
        Case 9:21-cv-00045-DLC Document 1 Filed 04/09/21 Page 17 of 20



physical and emotional abuse; (3) subjecting ARB to unnecessary physical restraint

and seclusion; (4) failing to ensure ARB was treated with respect and dignity; (5)

failing to adopt, implement, and promote policies, procedures, protocols and/or

methods in order to protect and/or ensure the safety and well-being of the Facility’s

residents; (6) failing to properly and/or effectively train, instruct, re-train and/or re-

instruct Defendants’ staff and personnel to follow and comply with said policies,

procedures, protocols and/or methods; and (7) failing to properly and/or effectively

supervise, manage, monitor, and/or oversee staff and personnel in order to protect

and/or ensure the safety of the Facility’s residents.

      70.    Defendants operate a long-term care facility that receives funds from

the Medicare and Medicaid systems, and ARB was Defendants’ patient. As such,

Defendants are members of the class of persons which the aforementioned

regulations were enacted to regulate, and ARB is a member of the class of persons

the aforementioned regulations were designed to protect.

      71.    The aforementioned regulations were enacted to protect patients of

long-term care facilities that receive funds from the Medicare and Medicaid systems.

The aforementioned regulations were designed to prevent the abuse of patients of

long-term care facilities. As such, ARB’s injuries are the type of injuries the

aforementioned regulations were designed to prevent.




                                           17
            Case 9:21-cv-00045-DLC Document 1 Filed 04/09/21 Page 18 of 20



       72.      The aforementioned regulations were intended and designed to regulate

employees and facilities such as those in Defendants’ class.

       73.      As a consequence of Defendants’ conduct, ARB suffered and continues

to suffer damages, both general and special, in an amount to be proven at the time

of trial.

            COUNT VII: PUNITIVE AND/OR EXEMPLARY DAMAGES
                         (Plaintiffs against Defendants)

       74.      Plaintiffs reallege and incorporate each of the other allegations of this

Complaint as if fully set forth herein.

       75.      Defendants engaged in malicious, willful, and/or wanton conduct and,

as a result of said conduct, Plaintiffs suffered and continue to suffer increased

damages and injuries, including, but not limited to, emotional distress, mental

anguish, fright, grief, worry, humiliation, outrage, and/or indignity

       76.      Defendants had knowledge of facts or intentionally disregards facts that

created a high probability of injury to the Plaintiffs .

       77.      Specifically, Defendants knew of numerous other prior violations at

DBI and other Acadia facilities related to the abuse of residents.

       78.      Defendants were cautioned that the termination of employees engaging

in abuse was insufficient to treat the systemic problem of abuse.

       79.      Despite their collective knowledge, Defendants continued to

deliberately proceed to act in conscious or intentional disregard of the high

                                            18
         Case 9:21-cv-00045-DLC Document 1 Filed 04/09/21 Page 19 of 20



probability of injury to Plaintiffs and/or deliberately proceeded to act with

indifference to the high probability of injury to Plaintiffs.

        80.   As a consequence of Defendants’ conduct, Plaintiffs are entitled to an

award of exemplary and/or punitive damages as allowed by law.

        WHEREFORE, Plaintiffs respectfully pray for the following relief:

        1.    For judgment against Defendants and in favor of Plaintiffs on all claims

alleged in this Complaint;

        2.    For an award of general and special damages as allowed by law,

including, but not limited to, damages for pain and suffering, loss of established

course of life, emotional distress, and past and future expenses, including, but not

limited to, past and future expenses for medical and/or mental health treatment and

care;

        3.    For an award of punitive and/or exemplary damages as allowed by law;

        4.    For an award of pre- and post-judgment interest as allowed by law;

        5.    For an award of any and all other appropriate relief necessary to make

Plaintiffs whole and compensate them for the violations of law described herein;

        6.    For an award of costs as allowed by law;

        7.    For an award of reasonable attorneys’ fees as allowed by law; and

        8.    For such other relief as the Court deems just and proper.




                                           19
        Case 9:21-cv-00045-DLC Document 1 Filed 04/09/21 Page 20 of 20



                                  JURY DEMAND

      COME NOW, Plaintiffs Romy Bentle and Eric Bentle, individually and as

parents and guardians of A.R.B., by and through their counsel of record, and hereby

demand a jury trial on all issues so triable.

      DATED this 9th day of April, 2021.

                                  CHRISTIAN, SAMSON & BASKETT, PLLC


                                  By:    /s/ Eric R. Henkel
                                         Eric R. Henkel
                                         Attorney for Plaintiffs

                                  KNIGHT NICASTRO MACKAY, LLC


                                  By:    /s/ Dylan M. McFarland
                                         Dylan M. McFarland
                                         Attorney for Plaintiffs




                                           20
